Case 5:06-cr-50006-KES Document 1365 Filed 12/02/20 Page 1 of 11 PageID #: 9362




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             WESTERN DIVISION


 UNITED STATES OF AMERICA,                           5:06-CR-50006-05-KES

                    Plaintiff,

       vs.                                      ORDER DENYING MOTION FOR
                                                RELIEF UNDER THE FIRST STEP
 COLLIN SPOTTED ELK                                        ACT

                    Defendant.


      Defendant, Collin Spotted Elk, moves for compassionate release under

18 U.S.C. § 3582(c)(1)(A)(i). Docket 1345. Plaintiff, the United States of

America, opposes the motion. Docket 1357. For the following reasons, the court

denies defendant’s motion for compassionate release.

                                 BACKGROUND

      On October 4, 2006, Spotted Elk was found guilty of one count of

conspiracy to distribute a controlled substance (cocaine) in violation of 21

U.S.C. §§ 846, 841(a)(1), and841(b)(1)(A)(ii); one count of conspiracy to

distribute a controlled substance (marijuana) in violation of 21 U.S.C. §§ 846,

841(a)(1), 841(b)(1)(B); one count of possession of a controlled substance with

intent to distribute (cocaine) in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C); and one count of possession of a firearm in relation to drug

trafficking crime 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(B). Docket 831; Docket

634 at 27. On February 21, 2007, the court sentenced Spotted Elk to 292

months on count I, 60 months on count II, 240 months on count V, 60 months

on count VI with all counts to run concurrent except count VI that would run
Case 5:06-cr-50006-KES Document 1365 Filed 12/02/20 Page 2 of 11 PageID #: 9363




consecutive. Docket 831 at 2. The terms of supervised release were as follows:

5 years on count I, 2 years on count II, 3 years on count V, and 5 years on

count VI with all terms to run concurrently. Docket 827; Docket 831 at 2-3.

Spotted Elk appealed his conviction. Docket 841. The Eighth Circuit Court of

Appeals affirmed the possession and two conspiracy to distribute convictions

but vacated the firearm conviction. Dockets 942, 943. Based on the ruling of

the Eighth Circuit Court of Appeals, the court later modified Spotted Elk’s

sentence to 352 months on counts I, 60 months on count II, and 240 months

on count V, followed by 5 years of supervised release on count I, 2 years of

supervised release on count II, and 3 years of supervised release on count V, all

to be served concurrently. Docket 985; Docket 986 at 2-3. Spotted Elk is

eligible for home confinement on February 23, 2026, and his current

anticipated release date is August 23, 2026. Docket 1349 at 84.

      Spotted Elk is incarcerated at Federal Correctional Institution (FPI) Big

Spring in Big Spring, Texas. Id. at 89. As of November 25, 2020, there are

currently 45 active COVID-19 cases among FCI Big Spring’s inmates and staff,

3 deaths from COVID-19, and 698 inmates have recovered from COVID-19. See

BOP: COVID-19 Update, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last visited on Dec. 2, 2020).

      Spotted Elk is 39 years old. Docket 1349 at 3. His chronic medical

conditions include asthma, hypertension, a spot on his left mid-lung, and

obesity. Docket 1345 at 3; Docket 1352 at 9-10. As of May 28, 2020, Spotted

Elk weighed 265 pounds and is 69 inches tall. Docket 1347 at 571. Based on


                                        2
Case 5:06-cr-50006-KES Document 1365 Filed 12/02/20 Page 3 of 11 PageID #: 9364




his weight and height, his body mass index (BMI) is a 39.1. See Adult BMI

Calculator, Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_c

alculator/bmi _calculator.html (last visited on Dec. 2, 2020).

        On July 6, 2020, Spotted Elk completed an Inmate Request to Staff form,

requesting that he be considered for compassionate release due to COVID-19.

Docket 1364-1 at 3. On August 21, 2020, Spotted Elk’s request was received

by the facility’s warden. Id. at 4. The warden denied Spotted Elk’s request on

September 2, 2020. Id. On September 17, 2020, Spotted Elk filed a pro se

motion with the court for relief under the First Step Act. Docket 1345. Spotted

Elk’s counsel subsequently filed a supplement to his pro se motion. Docket

1352.

                                  DISCUSSION

        Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

§ 3582(c). In 2018, Congress passed the First Step Act (FSA). Pub. L. No. 115-

391, 132 Stat. 5194 (2018). In pertinent part, the FSA amends 18 U.S.C.

§ 3582(c)(1)(A) to permit inmates in specified circumstances to file motions in

the court where they were convicted seeking compassionate release. § 603.

Compassionate release provides a narrow path for defendants with

“extraordinary and compelling reasons” to leave prison early. 18 U.S.C.

§ 3582(c)(1)(A)(i). Such a sentence must comply with the 18 U.S.C. § 3553(a)

sentencing factors and “applicable policy statements issued by the Sentencing


                                        3
Case 5:06-cr-50006-KES Document 1365 Filed 12/02/20 Page 4 of 11 PageID #: 9365




Commission[.]” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy

statement, which was adopted before the FSA, requires both “extraordinary

and compelling reasons” and that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]”

U.S.S.G. § 1B1.13(1) (U.S. Sentencing Comm. 2018). The burden to establish

that a sentence reduction is warranted under 18 U.S.C. § 3582(c) rests with

the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

      Spotted Elk argues that the risks posed by the global COVID-19

pandemic, together with his adverse health conditions satisfies the

“extraordinary and compelling reasons” standard under 18 U.S.C. §

3582(c)(1)(A)(i). Docket 1352 at 3-13. Spotted Elk requests a sentence of time

served and, if deemed necessary by the court, a period of home confinement as

a condition of supervised release. Id. at 1.

I.    Administrative Exhaustion

      Previously, only the BOP Director possessed the authority to bring a

compassionate release motion on a defendant’s behalf. With the enactment of

the FSA, however, Congress has now permitted courts to grant compassionate

release on motions filed by defendants “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is

earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

      Spotted Elk submitted a request for home confinement on July 6, 2020.


                                              4
Case 5:06-cr-50006-KES Document 1365 Filed 12/02/20 Page 5 of 11 PageID #: 9366




The warden received the request on August 21, 2020. The 30-day period

expired on September 20, 2020. Given that the 30-day waiting period required

by 18 U.S.C. § 3582(c)(1)(A) has lapsed, Spotted Elk’s motion is ripe for review

on the merits.

   II.      Extraordinary and Compelling Reasons

         Section 3582(c)(1)(A)(i) provides that the sentencing court may grant

compassionate release based on “extraordinary and compelling reasons[.]”

Congress did not define what constitutes “extraordinary and compelling.” See

28 U.S.C. § 994(t). Rather, the Sentencing Commission was directed to

promulgate “the criteria to be applied and a list of specific” extraordinary and

compelling examples. Id. Prior to Congress passing the FSA, the Sentencing

Commission limited “extraordinary and compelling reasons” to four scenarios.

U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). The four scenarios pertain to a defendant’s

(1) terminal illness, (2) debilitating physical or mental health condition,

(3) advanced age and deteriorating health in combination with the amount of

time served, and (4) compelling family circumstances. Id. Additionally, there is

a fifth catch-all category for an “extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through

(C)” as determined by the Director of the Bureau of Prisons. U.S.S.G. § 1B1.13

cmt. n.1(D).

         After the FSA was passed, the Sentencing Commission did not update its

policy statement because the Sentencing Commission has not had a quorum.

See United States v. Beck, 425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019) (“As


                                          5
Case 5:06-cr-50006-KES Document 1365 Filed 12/02/20 Page 6 of 11 PageID #: 9367




the Sentencing Commission lacks a quorum to amend the U.S. Sentencing

Guidelines, it seems unlikely there will be a policy statement applicable to

[compassionate-release] motions brought by defendants in the near future.”).

As a result, district courts are left to determine whether the policy statement of

the Sentencing Commission that was in existence when the FSA was passed

still applies. See United States v. Rodd, 2019 WL 5623973, at *3 (D. Minn. Oct.

31, 2019); United States v. Brown, 2020 WL 2091802, at *5-6 (S.D. Iowa Apr.

29, 2020). It is clear that Congress wishes to “[i]ncreas[e] the [u]se . . . of

[c]ompassionate [r]elease” by allowing district courts to grant petitions

“consistent with applicable policy statements” from the Sentencing

Commission. See 132 Stat. at 5239; 18 U.S.C. § 3582(c)(1)(A). But the

Commission has not addressed whether the policy statement from the old

regime is applicable to the new statute nor has it adopted a new policy

statement. Because the First Step Act changed the way a compassionate

release motion may be brought, “several district courts have concluded that the

discretion vested in the BOP Director under the catch-all provision now belongs

coextensively to federal judges.” United States v. Condon, 2020 WL 2115807, at

*3 (D.N.D. May 4, 2020) (citing United States v. Fox, 2019 WL 3046086, at *3

(D. Me. July 11, 2019); United States v. Beck, 425 F. Supp. 3d 573, 578-80

(M.D.N.C. 2019); United States v. Cantu, 423 F. Supp. 3d 345, 352-53 (S.D.

Tex. 2019)); see also United States v. Rivernider, 2020 WL 597393, at *3 (D.

Conn. Feb. 7, 2020). This uncertainty has not yet been addressed by the

Eighth Circuit. See United States v. Rodd, 966 F.3d 740, 747 (8th Cir. 2020)


                                          6
Case 5:06-cr-50006-KES Document 1365 Filed 12/02/20 Page 7 of 11 PageID #: 9368




(“We need not determine whether the district court erred in adhering to the

policy statements in § 1B1.13.”); see also United States v. Frith, 2020 WL

4229160, at *2 (D.N.D. July 23, 2020).

      Assuming that the policy statements continue to apply to compassionate

release motions brought under the amended FSA, Spotted Elk has failed to

show that his medical conditions rise to extraordinary and compelling

circumstances.

      Spotted Elk contends that his circumstances warrant relief under the

medical conditions category, U.S.S.G. § 1B1.13 comment note 1(A), and the

catch-all provision, U.S.S.G. § 1B1.13 comment note 1(D). Docket 1352 at 4.

Spotted Elk argues that his health conditions—asthma, hypertension, a spot

on left mid-lung, and obesity—put him at high-risk of severe illness if he

contracts COVID-19. Docket 1345 at 3; Docket 1352 at 9-10.

      COVID-19 appears to pose a particular risk for individuals with certain

existing health conditions. People with the following health conditions are at an

increased risk of severe illness from COVID-19: cancer, chronic kidney disease,

chronic obstructive pulmonary disease, immunocompromised state from organ

transplant, obesity (a BMI of 30 or higher), smoking, serious heart conditions,

sickle cell disease, and Type II diabetes. People with Certain Medical Conditions,

Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-

at-higher-risk.html (Nov. 2, 2020). The Centers for Disease Control and

Prevention (CDC) also provided a list of medical conditions that may put a


                                          7
Case 5:06-cr-50006-KES Document 1365 Filed 12/02/20 Page 8 of 11 PageID #: 9369




person at an increased risk of severe illness from COVID-19. Id. These medical

conditions include asthma (moderate to severe), hypertension or high blood

pressure, liver disease, overweight, and several others. Id.

      The court has reviewed the medical records submitted in this case.

Spotted Elk’s medical conditions include asthma, hypertension, and obesity.

The CDC has identified that people who are obese (a BMI of 30 or higher) are at

an increased risk of severe illness from COVID-19. With a BMI of 39.1, Spotted

Elk is obese. But “the fact that [Spotted Elk] suffers from obesity during the age

of the COVID-19 pandemic does not necessarily mean, on its own, that

extraordinary and compelling reasons justify the reduction of his sentence.”

United States v. Williams, 2020 WL 4756743, at *5 (E.D. Pa. Aug. 17, 2020);

see also United States v. McAbee, No. 4:14-CR-40027-KES, 2020 WL 5231439,

at *3-4 (D.S.D. Sept. 2, 2020) (finding defendant with asthma and a BMI of

30.8 or 31.7 did not establish extraordinary and compelling reasons); United

States v. Saenz, No. 3:10-CR-30027-RAL, 2020 WL 4347273, at *5 (D.S.D. July

29, 2020) (finding defendant with other medical conditions and a BMI between

40 and 44.9 did not establish extraordinary and compelling reasons).

      Spotted Elk’s asthma is listed as a medical condition that might increase

the risk of severe illness from COVID-19. In summer of 2019, Spotted Elk’s

asthma was noted as moderate, but he had no asthmatic symptoms. Docket

1347 at 492. As of April of 2020, Spotted Elk’s asthma condition was described

as “doing well.” Id. at 578. Spotted Elk’s asthma appears to be managed with

two prescribed inhalers. Id. at 589; see United States v. Muhlenhardt, 2020 WL


                                        8
Case 5:06-cr-50006-KES Document 1365 Filed 12/02/20 Page 9 of 11 PageID #: 9370




4697112, at *4 (D. Minn. Aug. 13, 2020) (“[D]espite the risk [the

defendant’s] asthma can present, the Court agrees with the findings of several

courts that this risk alone is insufficient to warrant release.”); United States v.

Slone, 2020 WL 3542196, at *6 (E.D. Pa. June 30, 2020) (“[A]n incarcerated

person arguing extraordinary and compelling reasons based on asthma which

is not moderate to severe is not entitled to compassionate release.”).

      Spotted Elk’s hypertension is listed as a medical condition that might

increase the risk of severe illness from COVID-19. He is prescribed three

medications to manage his hypertension. Docket 1349 at 12. Spotted Elk has

not identified how any of his medical conditions prevent him from providing

self-care in a correctional facility setting or how they amount to extraordinary

and compelling circumstances.

      While some of these chronic conditions may put Spotted Elk at a higher

risk of severe illness if he contracts COVID-19, that has not been the case as of

yet. See United States v. Fry, 2020 WL 1923218, at *1 (D. Minn. Apr. 21, 2020)

(holding that to merit compassionate release, inmate “must show more than a

mere speculation of the possibility of contracting the virus.”). Additionally,

there is no evidence in the record to suggest he has not been able to manage

these conditions while in the prison environment. Spotted Elk is receiving

medical attention and treatment for these conditions, which all appear to be

stable or controlled. See Docket 1347 at 5, 94, 108, 229, 238, 337, 340, 469,

489, 554, 556; Docket 1349 at 8, 16. “Chronic conditions that can be managed

in prison are not a sufficient basis for compassionate release.” United States v.


                                         9
Case 5:06-cr-50006-KES Document 1365 Filed 12/02/20 Page 10 of 11 PageID #: 9371




 Ayon-Nunez, 2020 WL 704785, at *3 (E.D. Cal. Feb. 12, 2020) (internal

 quotation omitted). Thus, the court finds that Spotted Elk does not satisfy the

 criteria under U.S.S.G. § 1B1.13 comment note 1(A) or U.S.S.G. § 1B1.13

 comment note 1(D).

       The court believes that Spotted Elk’s medical conditions are

 appropriately managed at FCI Big Spring, that the facility is engaged in

 strenuous efforts to protect inmates against the spread of COVID-19, and that

 it would act to treat any inmate who does contract COVID-19. Although the

 court in no way underestimates Spotted Elk’s health conditions, such ailments,

 coupled with the present conditions at FCI Big Spring, do not establish

 extraordinary and compelling reasons justifying his early release.

       Even assuming Spotted Elk’s medical conditions are “extraordinary and

 compelling reasons warrant[ing] such a reduction” under 18 U.S.C.

 § 3582(c)(1)(A)(i), the sentencing factors in § 3553(a) do not weigh in favor of a

 reduction. Spotted Elk was convicted of two counts of conspiracy to distribute

 a controlled substance and possession with intent to distribute a controlled

 substance. Docket 634 at 27; Docket 831. This conspiracy involved a total of

 sixteen defendants and Spotted Elk held a very active role. PSR ¶¶ 7, 11, 14-

 15. He utilized minors to sell drugs and sold drugs to them. Id. ¶ 19. From

 2001 to 2006, approximately 15 to 50 kilograms of cocaine were attributed to

 the defendant. Id. ¶ 20. When calculating his offense level, he received

 numerous offense level increases due to the utilization of dangerous weapons,

 his role in the offense, and the incorporation of minors within the conspiracy.


                                         10
Case 5:06-cr-50006-KES Document 1365 Filed 12/02/20 Page 11 of 11 PageID #: 9372




 Id. ¶ 33. Spotted Elk’s total offense level was 40 and he was in criminal history

 category I. Id. ¶ 65. His advisory guideline range was 292 to 365 months. Id.

 The court sentenced him within his guideline range to 352 months. Docket 986

 at 2. Spotted Elk has served approximately 71% of his statutory term and 61%

 of his full term. Docket 1349 at 85. Therefore, the court finds that Spotted

 Elk’s original sentence of 352 months in custody with 5 years of supervised

 release continues to be appropriate for the seriousness of the crimes for which

 he was found guilty.

                                  CONCLUSION

       Spotted Elk has failed to satisfy the extraordinary and compelling reason

 standard. Thus, it is

       ORDERED that defendant’s motion for relief under the First Step Act

 (Docket 1345) is denied.

       Dated December 2, 2020.

                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                        11
